Citation Nr: 0806522	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar degenerative joint and disc disease (low back 
disability), rated 10 percent disabling before June 22, 2006.  

2.  Entitlement to an increased rating for service-connected 
low back disability, rated 20 percent disabling from June 22, 
2006.

3.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity, currently 
rated 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left lower extremity, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A September 2006 rating decision granted an 
increased, 20 percent, rating for the low back disability, 
and granted separate 10 percent ratings for peripheral 
neuropathy of both lower extremities.  The veteran continues 
to appeal for higher ratings for these disabilities.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Before June 22, 2006, the preponderance of the evidence 
shows that the veteran's low back disability demonstrated 
slight limitation of motion with pain, forward flexion of the 
lumbar spine greater than 60 degrees, and combined lumbar 
spine range of motion greater than 120 degrees.

2.  From June 22, 2006, the preponderance of the evidence 
shows that that the veteran's low back disability 
demonstrated moderate limitation of motion, with forward 
motion limited to 45 degrees due to pain on repetitive 
motion.

3.  The preponderance of the evidence shows that the 
veteran's peripheral neuropathy of the right lower extremity 
was manifested by complaints of right lower extremity 
paresthesia and radiculopathy with objective findings of 
impaired sensation; right lower extremity muscle strength and 
deep tendon reflexes were normal.

4.  The preponderance of the evidence shows that the 
veteran's peripheral neuropathy of the left lower extremity 
was manifested by complaints of left lower extremity 
paresthesia and radiculopathy with objective findings of 
impaired sensation; left lower extremity muscle strength and 
deep tendon reflexes were normal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back disability based upon orthopedic manifestations before 
June 22, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 (as in effect prior to September 26, 
2003), and 5237 (since September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for low 
back disability based on orthopedic manifestations from June 
22, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (as in effect prior to September 26, 2003), 
and 5237 (since September 26, 2003).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, and 4.124a, 
Diagnostic Code 8621 (2007).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, and 4.124a, 
Diagnostic Code 8621 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  The notice did not adequately 
discuss the criteria for an increased rating, thus VA's duty 
to notify him of the information and evidence necessary to 
substantiate the claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.   
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-claimant benefits system.  Id.  
Instead, all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  Id. To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.   Some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, slip op. at 12.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

A.  Low Back Disability

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

During the course of this appeal, the criteria for evaluating 
back disabilities changed twice.  The first change occurred 
in September 2002, and the second in September 2003.  In this 
decision, the criteria in effect prior to September 2002; the 
criteria in effect between September 2002 and September 2003; 
and the criteria effective from September 2003, have all been 
considered.  The veteran is entitled to the application of 
the version of the regulation that is most favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.

The veteran's low back disability was initially evaluated 10 
percent disabling under Diagnostic Code 5010-5295.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that lumbosacral strain, under 
Diagnostic Code 5295, is a residual condition.  The RO 
assigned an increased, 20 percent, rating under 5010-5237 
(the "new" criteria for lumbosacral strain), from June 22, 
2006.  

1.  Orthopedic Considerations

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  The veteran's disability 
was initially rated at 10 percent based on the criteria in 
effect under Diagnostic Code 5295.  A 10 percent rating is 
assigned for characteristic pain on motion; a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of spine motion, unilateral, 
in standing position; while a 40 percent rating was assigned 
for a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion.  

Slight limitation of the motion of the lumbar spine was 
assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  



a.  Before June 22, 2006

VA examination in May 2003 reported that the lumbar spine 
active range of motion had 0-80 degrees flexion, painful from 
60-80 degrees; 0-30 degrees extension, 15 degrees lateral 
bending bilaterally; and 10 degrees rotation bilaterally.  

VA examination in August 2005 reported that the lumbar spine 
active range of motion had 90 degrees flexion, 30 degrees 
extension, 40 degrees lateral bending bilaterally, and 35 
degrees rotation bilaterally. 

This represents slight limitation of motion under Diagnostic 
Code 5292; and forward flexion of the lumbar spine greater 
than 60 degrees and combined lumbar spine range of motion 
greater than 120 degrees.  See Diagnostic Code 5237.

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

As muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, was not 
shown, an increased, 20 percent, rating is not warranted 
under Diagnostic Code 5295.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted prior to June 22, 2006. 

b.  From June 22, 2006

VA examination on June 22, 2006 reported that the lumbar 
spine had 0-70 degrees flexion, pain from 40-70 degrees; 0-10 
degrees extension with pain, 0-20 degrees lateral bending 
with pain, bilaterally, and 0-20 degrees rotation with pain, 
bilaterally.  The examiner noted that forward motion was 
limited to 45 degrees due to pain on repetitive motion.  

The RO assigned a 20 percent rating under Diagnostic Code 
5237 based on forward flexion being limited to 45 degrees 
after repetitive motion as demonstrated during the June 22, 
2006, VA examination.  See 4.40, 4.59, Deluca, supra.  This 
also corresponds to moderate limitation of motion under the 
old criteria, Diagnostic Code 5292.  Severe limitation of 
motion, warranting a higher rating under the old criteria, 
has not been shown.  The veteran is entitled to the current 
20 percent rating under the new criteria, but no higher as 
the veteran's symptomatology does not approximate the 
requirements for a higher rating, even considering functional 
loss of use under 4.40, 4.59, Deluca, supra.

As severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion; has not been shown an 
increased, 40 percent, rating is not warranted under former 
Diagnostic Code 5295.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

2.  Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed during the course of this appeal.

Under the regulations in effect prior to September 2002, a 10 
percent evaluation was assigned for mild symptoms, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, depending on the number of incapacitating episodes 
a person has in the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  A 10 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
one week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

There is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 10 percent before June 22, 
2006, or 20 percent from June 22, 2006, under either the old 
or the revised rating criteria.  

With regard to the revised criteria, the veteran's 
examination and treatment records are devoid of any 
prescription of bed rest to treat his back condition.  

Accordingly, a higher rating is not available for IVDS under 
either the old or the revised rating criteria.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted. 

3.  Neurological Considerations

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  

The veteran was assigned separate 10 percent ratings under 
Diagnostic Code 8621 for neuritis of the external popliteal 
nerve (common peroneal), involving motion of the foot and 
toes, analogous to mild incomplete paralysis of that specific 
nerve.  

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8521, 8621, 8721.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Motor and sensory neurological findings were absent on May 
2003 and August 2004 VA examinations.  In the report of the 
June 2006 VA peripheral nerves examination, the veteran was 
observed to have no loss of muscle function, atrophy, loss of 
muscle tone, loss of joint function, no neuralgia or 
neuritis.  Deep tendon reflexes were normal.  However, 
impaired sensation over the distal three fourths of the skin 
over the tibia and fibula to the toes of both lower 
extremities was found.  Treatment records have also been 
reviewed, but similar to the VA examination reports, they too 
fail to show evidence of symptomatology which would warrant 
an increased rating.  

There is no indication of a condition best approximating 
moderate incomplete paralysis under Diagnostic Code 8621 and 
its corresponding criteria; and the utilization of Diagnostic 
Code 8621, in comparison to other available diagnostic codes 
for nerve groups of the lower extremities, is among those 
Diagnostic Codes that provide the highest available rating of 
10 percent for slight impairment.  

As the 10 percent ratings represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged ratings.  The preponderance of the evidence is against 
the claim; there is no doubt to be resolved; and increased 
ratings for peripheral neuropathy of the right and left lower 
extremities are not warranted. 


ORDER

Entitlement to an increased rating for service-connected 
lumbar degenerative joint and disc disease (low back 
disability), rated 10 percent disabling before June 22, 2006, 
is denied.  

Entitlement to an increased rating for service-connected low 
back disability, rated 20 percent disabling from June 22, 
2006, is denied.

Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity, currently 
rated 10 percent disabling, is denied.  

Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left lower extremity, currently 
rated 10 percent disabling, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


